Exhibit 10.1

 

AMENDMENT NO. 1 TO THE AARP LICENSE AGREEMENT  

 

This Amendment is entered into by and between AARP, Inc. (“AARP”) and HearUSA,
Inc. (“HUSA”) as of the 22 day of December 2008. (AARP and HUSA are referred to
herein as each a “Party” and collectively, the “Parties.”)

 

WHEREAS, the Parties along with AARP Services, Inc. (“ASI”) entered into the
Hearing Care Program Services Agreement, effective August 8, 2008, pursuant to
which HUSA is to provide or arrange to provide through HUSA’s network of hearing
care providers an AARP-branded discount hearing program for the benefit of AARP
Members (the “Services Agreement”); and

WHEREAS, the Parties entered into the AARP License Agreement, effective August
8, 2008 (the “License Agreement”); and

 

WHEREAS, on November 18, 2008, HUSA requested that AARP restructure the royalty
compensation structure of the License Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
Parties herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree to amend the License Agreement as follows:

 

 

1.

Section 4 of the License Agreement shall be deleted.

 

 

2.

The Parties will negotiate in good faith a revised royalty compensation
structure that is mutually agreeable to the Parties, which structure must be
determined and agreed to by the Parties on or before January 16, 2009.

 

 

3.

If the Parties are unable to reach agreement on the revised royal compensation
structure on or before January 16, 2009, AARP may, in its sole and absolute
discretion, extend the deadline.

 

 

4.

If the Parties are unable to reach a mutually acceptable revised royalty
compensation structure on or before January 16, 2009 (or such later date as is
set by AARP at its sole and absolute discretion), AARP reserves the right to
terminate the License Agreement and engage another entity to provide the
Program.

 

Except for the above modifications, all other terms and conditions of the
License Agreement shall remain in full effect.

 

[signatures appear on the following page]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, AARP and HUSA have caused this Amendment to be executed by
their duly authorized representatives as Amendment No. 1 to the License
Agreement.

 

AARP

 

By:    /s/ Thomas Nelson                    

Name:   Thomas C. Nelson

Title:     Chief Operating Officer

 

 

HearUSA, Inc.

 

By:    /s/ Stephen J. Hansbrough        

Name:   Stephen J. Hansbrough

Title:     Chief Executive Officer

 

 

2

 



 

 